Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
1.	Applicant's arguments filed 28 February 2022 have been fully considered but are not persuasive.
	Applicant makes conclusory statements that the amended limitations are not disclosed by Schulz, but does not explain which parts of the amended limitations he believes are not disclosed, or how he believes that the amended limitations differ from Schulz. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	It appears that the interpretation of the amended limitations may hinge upon the interpretation of “policy map”. However, the term “policy map” is not defined in the specification or claims.


2.	The response to Applicant's arguments filed 01 November 2021 have been copied below for reference. 

3.	Applicant argues that Schulz fails to disclose “an adjustment component that obtains policy map values indicative of a machine trajectory and machine settings for the agricultural vehicle, at different locations along the machine”.
	This argument is not found persuasive. Schulz explicitly discloses predicting and storing in a (policy) map the predicted machine/vehicle trajectories and the predicted machine/vehicle roll, pitch and yaw moments (P34, 36; or in US version P50, 52). The predicted roll, pitch and yaw moments for the machine/vehicle qualify as machine settings as claimed. 
Further, please note that the claim language requires only that the policy map values are indicative of a machine trajectory and machine settings for the agricultural vehicle. The policy map does not have to include actual values for the machine trajectory and machine settings, as long as the policy map values are in some way indicative of (“showing, signifying, or pointing out; expressive or suggestive of”) the machine trajectory and machine settings. 

See the following passages from Schulz:
 “The trajectory can be predicted for each wheel or each tool of the mobile system 200 from the specified GPS lane or movement made by the mobile system 200 itself and the 3D surface-profile map.” (P30; or US version P46: obtain policy map values indicative of a machine trajectory)
“Together with the process model of the system, it is thereby possible to determine predictively the roll, pitch and yaw moments and, depending on the distance in time and/or space from predictive disturbances (roll, pitch and yaw moments), to control accordingly in a feedforward manner the control-loop controllers for steering the mobile system 200 and/or guiding the tools of the mobile system 200. In particular for heavy and hence slow-acting vehicles or machines, this advantageously results in smaller minimum and maximum deviations from the required trajectory of the vehicles and/or tools of the vehicles.” (P34; or US version P50: obtain policy map values indicative of machine settings)
“The predicted and/or real data can optionally be stored in maps and be used for the next traverse by the same or other vehicles and machines, for example in the predictive controllers thereof.” (P36; or US version P52: store policy map values)


Claim Objections
4.	Claim 7 objected to because of the following informalities: The claim improperly depends upon itself.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	        Claims 1-17 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim limitation “policy map” is unclear. The term “policy map” is not defined in the specification or claims. The Examiner will interpret “policy map” broadly to mean any type of map. As best understood by the examiner, the claims will be treated on the merits in this office action.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 8-14, 17, and 21 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schulz et al. (German Patent Publication # 10 2017 221 134, see also corresponding U.S. Patent Application Publication # 2020/0278680)

Regarding claims 1, 9-10, and 21, Schulz discloses an agricultural vehicle control system (fig 1, P10, 25-26, etc), comprising: 
a forward looking condition sensor (fig 1:10, P26) that, as the vehicle is performing an operation (P25: manually controlled, (partially) automated, (partially) autonomous, during driving to process a landscape surface), senses a future condition that the vehicle will encounter in performing the operation (P24: uneven ground, future or preceding lane) and generates a forward-looking sensor signal based on the sensed future condition (fig 1: 10, P24-26); 
a current vehicle sensor that senses a current vehicle operating characteristic (P11, 17, 19) and generates a current condition sensor signal indicative of the current vehicle operating characteristic (P11, 17, 19); 
a predictive vehicle model that models the agricultural vehicle in performing the operation (fig 1: 20, P12, 14, 26: prediction device) and that receives the forward looking sensor signal (fig 1: 20, P26), the current condition sensor signal, and control values (P11, 17, 19) used to generate control signals (P11, 17, 19)  to control a set of controllable subsystems on the agricultural vehicle (P15) to perform the operation (P15), and generates an expected vehicle response output (P15) indicative of expected vehicle response characteristics (P15); 
an adjustment component (P15, actuators) that obtains a policy map value that maps a machine trajectory (P29, 33, 36) and machine setting values for the agricultural vehicle, at different locations along the machine trajectory (P29-31, 34), and determines whether an adjustment is to be made to the policy map values based on the expected vehicle response output (P34), and generates an adjustment output based on the determination (P43); 
a selector that selects control values based on the adjustment output (P43); and 
a control signal generator that generates the control signals based on the control values (P43).  

Regarding claims 2 and 11, Schulz further discloses a user interface system configured to detect an operation user input indicative of the operation and a location input indicative of a location where the agricultural vehicle is to perform the operation (P25, etc: manual).  

Regarding claims 3 and 12, Schulz further discloses that the policy map corresponds to the agricultural vehicle, the operation and the location (P33, 36, etc: maps). 
 
Regarding claims 4 and 13, Schulz further discloses a policy map accessing component configured to access the policy map corresponding to the agricultural vehicle, the operation, and the location (P33, 36, etc: maps).  

Regarding claims 5 and 14, Schulz further discloses that the adjustment component comprises: a control value identifier that identifies, from the policy map, trajectory values and settings values to be used by the agricultural vehicle over a time horizon, in performing the operation, based on a speed of the agricultural vehicle (P33, 36, etc: maps).  

Regarding claims 8 and 17, Schulz further discloses that the control signal generator is configured to generate control signals to control a controllable subsystem on an implement connected to the vehicle (P12, 15, etc).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 6-7 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (German Patent Publication # 10 2017 221 134, see also corresponding U.S. Patent Application Publication # 2020/0278680).

Regarding claims 6 and 15, Schulz does not disclose that the adjustment component is configured to apply a cost function to a plurality of different possible adjustments to optimize a set of criteria, given an operator selected control strategy, and to generate the adjustment output based on a result of applying the cost function to the plurality of different possible adjustments.
However, it is well known in the art to apply a cost function to a plurality of parameters to optimize a set of criteria, and to generate the output based on a result of applying the cost function to the plurality of different possible parameters.
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to apply a cost function to a plurality of adjustments to optimize a set of criteria, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    

Regarding claims 7 and 16, Schulz does not disclose that the selector is configured to select the control values based on the possible adjustment with a lowest cost.  
However, it is well known in the art to select control values based on the possible parameters with a lowest cost.  
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to select control values based on the possible adjustments with a lowest cost, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
May 7, 2022